DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chase J. Brill on 13 April 2021.
The application has been amended as follows:
 	The claims have been amended as follows:

21. 	(Currently Amended) A biological information detection device comprising: 
a needle body configured to pierce the living body; 
a puncturing needle holding member that holds the needle body; 
a puncturing biasing member that provides a biasing force to the puncturing needle holding member toward the surface of the living body;
a puncturing movable portion that is engaged with the puncturing needle holding member to hold a state in which the puncturing needle holding member receives the biasing force from the puncturing biasing member;
a sensor that has an elongated shape and that includes:

a distal end portion that is insertable into the living body by moving along the needle body after the needle body has pierced the living body, and that is configured to indwell inside the living body,
wherein the sensor is configured to detect biological information using the distal end portion;
an end member that is fixed to the proximal end portion of the sensor and that is configured to pass a signal obtained from the sensor therethrough, the signal containing information indicative of a concentration of an analyte to be detected;
a base member that is affixable to a surface of the living body; an end member guide path that is located in the base member and is configured to guide the end member; and
a detector configured to receive the signal from the end member, and to detect the concentration of the analyte to be detected based on the received signal, wherein the detector is attachable to and detachable from the base member,
wherein the distal end portion of the sensor is configured to move along the needle body when the end member is pushed and moved by the detector,
wherein the puncturing movable portion is configured to be released from engagement with the puncturing needle holding member by being pushed by the detector, and thereby cause the needle body to pierce the living body, as the detector is moved with respect to the base member, and
.





















Reasons for Allowance
3. 	In the prior Office Action, pp. 14-16, mailed 22 December 2020, Claims 11, 14, and 18 were indicated as allowable if rewritten in independent form including all of the limitations of the base claim, and if rewritten to overcome the rejection under 35 U.S.C. 112.  Applicant amended claim 1 to include features of allowable claim 11 along with intervening claims 2 and 7-10.  In addition, Applicant added new independent claims 21 and 22; in which, claim 21 includes features of previous claim 1, allowable claim 14 and intervening claims 2, 7, 8, and 9, and claim 22 includes features of previous claim 1, allowable claim 18, and intervening claims 2, 7, and 17.  Thus, claims 1, 3-6, 12-18, 21, and 22 are allowable for the reasons stated in the prior Office Action, and the rejections of claims 1-10, 12, 13, and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al., U.S. Patent Application Publication No. 2015/0119662 A1 (“Larson”), is withdrawn. 
4.	Claims 1, 3-6, 12-18, 21, and 22 are allowed.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        04/13/2021